DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .            

Status of the Claims

This Allowance Office Action is in response to Applicant’s claim amendments and remarks of 03 NOVEMBER 2011.  Claims 1, 4-17 and 19-20 are pending and have been considered as follows for an Allowance as described hereunder in this Office Action.               
Said claim amendments of 11/03/2021 have amended Claims 1 and 19 only that include independent amended Claims 1 and 19.           

 Allowable Subject Matter 
Claims 1, 4-17 and 19-20 are pending and allowed.        
The following is an Examiner’s statement of reasons for this Allowance: 
The closest prior art of Zhang reference (US Pub. No. 2010/ 0104199) teaches---    
{“Method for detecting a clear path of travel for a host vehicle including fusion of clear path detection by image analysis and detection of an object within an operating environment of the host vehicle including monitoring an image from a camera device, analyzing the image through clear path detection analysis to determine a clear path of travel within the image, monitoring sensor data describing the object, analyzing the sensor data to determine an impact of the object to the clear path, utilizing the determined impact of the object to describe an enhanced clear path of travel, and utilizing the enhanced clear path of travel to navigate the host vehicle.”}         


Further, Grigsby reference (US Patent No. 7,519,472) teaches ---     
{“Aggregated navigation system data can be used by an artifact repository to infer the presence of a static traffic artifact. Static traffic artifact can include traffic lights, traffic signs, special traffic zones, railroad crossings, and the like. Metric data collected from multiple global positioning systems (GPS) devices can provide sampling data for inferring a static traffic artifact on a road. Metrics can include driving behavior, travel direction, velocity, timestamps, delay, and the like. For example, if thirty percent of the data collected about an intersection indicates drivers come to a stop at an intersection, the system can infer a traffic light exists at the intersection. Each traffic artifact can have an associated confidence factor which can indicate the degree of accuracy of the inferred artifact. Confidence factor can be increased or decreased based on the re-evaluation of sample data for the artifact.”}           

Further, Montemerlo reference (US Patent No. 2012/ 0083964) teaches ---     
{“A roadgraph may include a graph network of information such as roads, lanes, intersections, and the connections between these features. The roadgraph may also include one or more zones associated with particular rules. The zones may include locations where driving is typically challenging such as merges, construction zones, or other obstacles. In one example, the rules may require an autonomous vehicle to alert a driver that the vehicle is approaching a zone. The vehicle may thus require a driver to take control of steering, acceleration, deceleration, etc. In another example, the zones may be designated by a driver and may be broadcast to other nearby vehicles, for example using a radio link or other network such that other vehicles may be able to observer the same rule at the same location or at least notify the other vehicle's drivers that another driver felt the location was unsafe for autonomous driving.”}           

In regards to independent Claims 1 and 19, Zhang, Grigsby and Montemerlo references, taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:       
Claim 1:   
1.       A method for operating a vehicle having an autonomous driving mode, the method comprising:      
features of the construction zone, the activity type including active and inactive classifications, wherein the activity type is the active classification when there have been changes to the features of the construction zone compared to features of detailed map information, and the activity type is the inactive classification when the features of the construction zone correspond to the features of the detailed map information;   and    
operating, at an area of the construction zone, the vehicle, by the one or more processors, based on the updated classification.        


Claim 19:          
19.        A system for operating a vehicle having an autonomous driving mode, the system comprising one or more processors configured to:     
determine, by one or more processors, an activity type of a construction zone based onfeatures of the construction zone, the activity type including active and inactive classifications, wherein the activity type is the active classification when there have been changes to the features of the construction zone compared to features of detailed map information, and the activity type is the inactive classification when the features of the construction zone correspond to the features of the detailed map information;   and     
operate at an area of the construction zone, the vehicle based on the updated classification.           




Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                

 Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SANJEEV MALHOTRA, whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday at 8:30 to 17:00 hours on a Flexible schedule.           
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is (571) 273-8300.           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.         
 

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale


/S. M./         
Examiner, Art Unit 3691                 

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691